DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 26 June 2019.
Claims 1-7 and 15-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restriction
Applicant's election of Group I (claims 1-7 and 15-20) in the reply filed on 9/22/2021 is acknowledged.  Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.

Notice to Applicant
Examiner acknowledges [0020] which discloses “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7) and a machine (claims 15-20) which recite steps of determining, by a computing device, information about a patient including a current disease and contextual parameters; determining, by the computing device, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, based on the information about the patient; determining, by the computing device, a surrounding context for the patient, based on the information about the patient; and determining, by the computing device, a treatment for the patient, based on the information about the patient. 

Step 2A Prong 1
These steps of predicting disease vulnerability, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7 and 16-20, reciting particular aspects of predicting disease vulnerability such as contextual parameters including physiological indicators for the patient, contextual parameters including psychological attributes and insights for the patient, contextual parameters including past history for the patient, determining the surrounding context for the patient by determining a surrounding context to be adopted and a surrounding context to be 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as determining, by the computing device, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0010] to [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as determining, by a computing device, information about a patient including a current disease and contextual parameters amounts to mere data gathering , see MPEP 2106.05(g))
Dependent claims 2-7 and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 7, and 19-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 6, and 16-18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data 

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as determining, by a computing device, information about a patient including a current disease and contextual parameters, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i) and determining, by the computing device, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US20160132652A1).
Regarding claim 1, Bates discloses determining, by a computing device, information about a patient including a current disease and contextual parameters ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.” [0043] “Service application 182, in one embodiment, utilizes a disease tracking application 184 to determine whether a user is sick with a communicable disease based on physiological information.”)
determining, by the computing device, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, based on the information about the patient ([0044] “The result of the calculation is an indicator that marks the risk that the user is sick with a communicable disease. The indicator may be present in many forms, such as an overall score, a percentile, or it may further be translated to a standardized indicator, such as high, medium, or low.”)
determining, by the computing device, a surrounding context for the patient, based on the information about the patient ([0024] “Mobile device 120, in various embodiments, includes a location component 140 configured to determine, track, monitor, and/or provide an instant geographical location of mobile device 120.”)
and determining, by the computing device, a treatment for the patient, based on the information about the patient ([0056] “At step 306, when user 102 is determined to be sick with a communicable disease, notification module 
Regarding claim 2, Bates discloses wherein the contextual parameters include physiological indicators for the patient ([0032] “The physiological information may include, for example, sleep-related information, vital sign-related information, activity information, etc.”)
Regarding claim 3, Bates discloses wherein the contextual parameters include psychological attributes and insights for the patient ([0033] “Sleep-related information may include sleep patterns, circadian rhythms, number of hours slept, including number of hours in rapid eye movement (REM) sleep and deep sleep, and/or quality of sleep.”)
Regarding claim 4, Bates discloses wherein the contextual parameters include past history for the patient ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.”)
 Regarding claim 5, Bates discloses wherein the determining the surrounding context for the patient comprises determining a surrounding context to be adopted ([0056] “The strategy to control the spread of the disease can include one or more of household quarantine, individual quarantine, geographic quarantine, social distancing, hospitalization, school closure, work place closure, travel restrictions, public transit closure….”)
and a surrounding context to be avoided ([0064] “The map can be sent out to hospitals, clinics, doctors, and/or users who frequent or live in the area to notify them of the spread of the disease, that they may be in contact with the disease and/or so they can avoid the area.”)
Regarding claim 6, Bates discloses wherein the surrounding context includes a geographic location ([0024] “In one implementation, the geographical location may include GPS coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of location information.”)
Regarding claim 15, Bates discloses a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device ([0065] “System…. including one or more of a processing component 404 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 406 (e.g., RAM).” [0048] “In other embodiments, a processing system may execute instructions on a non-transitory, computer-readable medium to configure one or more circuits as needed to perform the functions of the modules 202-210.”)
program instructions to determine information about a patient including a current disease and contextual parameters ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.” [0043] “Service application 182, in one embodiment, utilizes a 
program instructions to determine a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, based on the information about the patient ([0044] “The result of the calculation is an indicator that marks the risk that the user is sick with a communicable disease. The indicator may be present in many forms, such as an overall score, a percentile, or it may further be translated to a standardized indicator, such as high, medium, or low.”)
program instructions to determine a surrounding context for the patient, based on the information about the patient ([0024] “Mobile device 120, in various embodiments, includes a location component 140 configured to determine, track, monitor, and/or provide an instant geographical location of mobile device 120.”)
and program instructions to determine a treatment for the patient, based on the information about the patient ([0056] “At step 306, when user 102 is determined to be sick with a communicable disease, notification module 206 notifies user 102 that he or she is sick and provides a course of action to prevent the further spread of the communicable disease….therapeutic treatment or intervention….”)
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory ([0049] “The communication module 202 may 
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of Gutekunst (US20110173308A1).
Regarding claim 7, Bates discloses wherein the determining the treatment for the patient comprises determining a treatment to be adopted ([0056] “The strategy to control the spread of the disease can include one or more of household quarantine, … therapeutic treatment or intervention….”)

Bates does not explicitly disclose however Gutekunst teaches and a treatment to be avoided ([0013] “The embodiments may also provide the ability to inform an HCP with response to treatment data that can indicate efficacy or lack of efficacy of a specified medical regimen, and of a need to modify the regimen. The embodiments may remotely capture and send 

Note: the lack of efficacy and the suggestion of the need to modify the regimen indicates that the current treatment needs to be avoided.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction with Gutekunst’s techniques to utilize medical surveillance in order to point out treatments to avoid. The motivation for the combination of Bates and Gutekunst is to improve health outcomes by reducing the spread of the disease (See Gutekunst, Background).
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.


Prior Art Cited but Not Relied Upon
 Chen, M., Ma, Y., Song, J., Lai, C. F., & Hu, B. (2016). Smart clothing: Connecting human with clouds and big data for sustainable health monitoring. Mobile Networks and Applications, 21(5), 825-845.
This reference is relevant because is discloses health/disease track and monitoring through miniature sensors.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626